Citation Nr: 0007221	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-12 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral leg 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 1995, a Statement of the 
Case was issued in January 1995, and a substantive appeal was 
received in May 1995.  The case was previously before the 
Board and was remanded to the RO in January 1999. 


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus, or link between any current back disorder and the 
veteran's active military service.

2.  The claims file does not include a medical diagnosis of a 
bilateral leg disorder.

3.  The claims file does include a medical diagnosis of an 
acquired psychiatric disability, competent evidence of 
inservice incurrence, and medical evidence suggesting a nexus 
to the veteran's service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for back disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for bilateral leg disability is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disability, to include PTSD, is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that this appeal was 
previously before the Board and remanded in January 1999 for 
additional development.  At that time, the appeal also 
included a claim for entitlement to a permanent and total 
rating for nonservice-connected disability pension purposes.  
That issue was subsequently granted in a March 1999 rating 
decision, and is no longer on appeal.  The case is now before 
the Board on the remaining service connection claims.  The 
Board notes that pursuant to the January 1999 remand, 
additional VA medical records pertinent to the claims which 
were not already of record have been obtained, and VA's 
threshold duty to ensure consideration of all records in its 
possession has therefore been met.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  


I.  Back Disability and Bilateral Leg Disability.

The veteran contends that he currently has a back disorder 
and a bilateral leg disorder, that are related to his active 
military service.  As set forth below, the Board has reviewed 
all the evidence of record, but finds that the veteran has 
not presented evidence of well-grounded claims for service 
connection for a back disorder and for a bilateral leg 
disorder.  

A review of the veteran's service medical records reveals 
that in June 1973, he was seen with acute lumbosacral strain.  
On entry appears to be "doubtful for disc."  Low back 
tenderness was reported, and treatment was by rest, heat and 
medication.  Service records also show that he was seen in 
September 1972 with complaints of right knee pain due to 
twisting his knee while playing football.  The veteran was 
also seen with complaints of right knee pain in January 1973 
and December 1973.  His service separation examination report 
shows that his spine and lower extremities were clinically 
evaluated as normal. 

Following service separation, a February 1991 VA medical 
record reveals that the veteran had fallen down stairs and 
landed on his buttocks.  There was full range of motion of 
the lumbar spine with pain and tenderness in the mid-lower 
back on palpation.

In October 1994, the veteran underwent a VA examination.  He 
reported to the examiner that during service in 1973, he was 
injured while jumping out of an airplane, when he collided 
with another serviceman, causing him to hit the plane, get 
tangled in the cords of his chute, and land roughly.  The 
veteran indicated that he did not seem to suffer any 
immediate physical harm, although later his back suddenly 
'went out.'  The veteran also indicated that his back had 
gotten better, until about two years prior when he may have 
strained his back again.  The examiner noted that the veteran 
had normal range of motion in his back, although he 
complained of pain on motion.  The diagnosis was lower back 
muscle strain, and degenerative spine disease.  There were no 
findings of a bilateral leg disorder.  

An October 1998 VA outpatient treatment record reveals that 
the veteran complained of low back pain with radiculopathy, 
and there was x-ray evidence of degenerative disc disease at 
L2-L3 and L3-L4.  

In February 1999, the veteran underwent a VA general medical 
examination.  The impression was history of degenerative disk 
disease with chronic low back strain.  There was mild to 
moderate functional loss due to pain, but the examiner 
indicated that functional loss due to weakness was difficult 
to assess.  The veteran reported that his back difficulties 
began in the service, and have worsened since then.  That 
examination was negative as to a bilateral leg disorder.  

A February 1999 VA outpatient treatment record reveals that 
the veteran complained of low back pain.  An MRI revealed 
lumbar stenosis and small disc bulge at L2-L5.  A June 1999 
VA outpatient treatment record reveals an impression of 
chronic back pain, acquired spinal stenosis with degenerative 
disc disease, and disc bulge at L3-4.  The veteran reported 
complaints of back pain that sometimes would radiate down his 
posterior legs.

In addition to the foregoing medical evidence, there are 
various lay statements of record from the veteran's family, 
friends, and employers, which comment primarily on the 
veteran's back problem.  In summary, those statements reflect 
that other people have observed the veteran having troubles 
with his back over the years.

The Board notes that an essential element for establishing a 
well grounded claim is a medical diagnosis of current 
disability.  See Epps, 126 F. 3d at 1468.  In the present 
case, there is no medical diagnosis of a current bilateral 
leg disorder, and in the absence of such evidence, that claim 
is not well-grounded.  Additionally, despite the veteran's 
complaints of back pain, and the diagnosis of lower back 
strain and degenerative disease, the Board notes that the 
record is devoid of any medical evidence of a nexus, or link, 
between any current back disorder and an incident of the 
veteran's military service.  See id.  There is no continuity 
of symptoms linking the 1973 inservice low back symptoms and 
his current back disability, nor is there any medical opinion 
otherwise suggesting a nexus.  Thus, in the absence of 
medical nexus evidence, the claim of service connection for a 
bilateral leg disorder is also not well-grounded.  

For purposes of the well-grounded analysis, the Board has 
accepted the veteran's contention that he was injured in a 
parachuting jump during service.  The Board also acknowledges 
the statements of record submitted by veteran, the veteran's 
friends and family members.  Nevertheless, non of these 
individuals appear to have had any medical expertise or 
training, and therefore are not competent to comment on the 
presence of a current disorder and to causally relate any 
current disorder to an incident of active service.  See 
Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu, 2 Vet. App. at 
494-495 (laypersons are not competent to render medical 
opinions).  Rather, medical evidence is required to establish 
both a current diagnosis, and a nexus, or link, to active 
military service, in order to satisfy the elements of a well-
grounded claim.  As such, the veteran's claims for service 
connection for a back disorder and a bilateral knee disorder 
must fail as not well-grounded.

In short, the Board finds that the veteran has failed to meet 
his initial burden of submitting evidence of well-grounded 
claims for service connection for a back disorder and a 
bilateral leg disorder.  As such, the VA is under no further 
duty to assist the veteran in developing the facts pertinent 
to his claims.  See Epps, 126 F.3d at 1468 ("there is 
nothing in the text of [38 U.S.C.A.] § 5107 to suggest that 
the [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim.").  Furthermore, the Board is unaware of the 
existence of any relevant evidence, which, if obtained, would 
well-ground the veteran's claims.  See McKnight v. Gober, 131 
F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well-grounded 
claims for service connection for a back disorder and a 
bilateral leg disorder.  See McKnight,131 F.3d at 1485; 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  In that 
regard, medical evidence is needed that establishes a current 
diagnosis of the claimed disorders, as well as medical 
evidence of a nexus, or link, between any current claimed 
disorder and an incident of the veteran's military service.

II.  PTSD

The final issue involves the veteran's claim of entitlement 
to service connection for an acquired psychiatric disability, 
to include PTSD.  To the extent that this claim involves 
PTSD, the Board notes that a claim for PTSD is well-grounded 
when there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted). 

Initially, the Board notes that the veteran's service 
personnel records show that he had active military service 
from July 1971 to July 1974.  He was awarded the National 
Defense Service Medal and a Parachute Badge, and his duties 
included that of a rifleman. 

Following service separation, a May 1982 VA outpatient 
treatment record contains a diagnosis of PTSD with mild 
anxiety.  A June 1982 VA outpatient treatment record reflects 
a diagnosis of PTSD.  An August 1985 VA outpatient treatment 
record reflects an assessment of PTSD-type symptoms, with 
marked anxiety and depression.  In an October 1994 VA 
examination for joints, the examiner diagnosed the veteran 
with PTSD.  Significantly, the examiner noted that the 
veteran reported hallucinations regarding the reported 
parachute incident during service.  However, the examiner did 
indicate that this was his best guess as to a diagnosis and 
that the veteran was yet to be seen by a psychiatric 
evaluator.  

In November 1994, the veteran underwent a psychiatric 
evaluation and was not diagnosed with PTSD.  The examiner 
indicated that he had reviewed the veteran's claims file, and 
also that the veteran described to the examiner the events he 
experienced in service, which he regarded as stressful.  
Those events consisted of the paratrooping incident in 1973, 
described earlier in this decision, as well as another 
incident in which he and others were placed on alert and had 
to wait on the runway for eight hours.  The examiner 
diagnosed the veteran as having panic disorder with 
agoraphobia, moderate to severe. 

It appears that the main stressor claimed by the veteran was 
a parachuting incident which took place during service.  The 
veteran's assertion in this regard is accepted as true for 
well-grounded purposes.  The record does include at least one 
medical diagnosis of PTSD which, in the context of the 
examination report, has been medically attributed to the 
parachute incident.  Assuming the truthfulness of these items 
of evidence, the Board finds the veteran's claim to be well-
grounded.  Further, the Board believes that the general claim 
based on an acquired psychiatric disability, to include PTSD, 
is to be viewed as well-grounded, not just that aspect 
pertaining to PTSD in light of at least one other diagnosis 
of a panic disorder which arguably has also been linked to 
the parachute incident when read in context of the overall 
examination report which resulted in the diagnosis. 


ORDER

The veteran's claims of entitlement to service connection for 
back disability and for bilateral leg disability are not 
well-grounded.  To this extent, the appeal is denied. 

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To this extent, the appeal is 
granted, subject to the provisions set forth in the following 
remand portion of this decision. 


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  In this regard, 
additional development is necessary to verify the claimed 
stressor and to ascertain the nature and etiology of the 
veteran's reported psychiatric disorder(s).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
his representative and request details 
(names, date, individuals involved, any 
service investigations conducted, etc.) 
regarding the reported parachute incident 
as well as to give the veteran an 
opportunity to furnish any supporting 
evidence of the incident, to include any 
service records he may have statement 
from fellow servicemen, etc.).

2.  The RO should then undertake 
appropriate steps to verify the claimed 
stressor.  

3.  If the claimed stressor is verified, 
then the veteran should be scheduled for 
a special VA psychiatric examination to 
ascertain the nature and etiology of any 
acquired psychiatric disorder(s) found to 
be present.  All indicated special tests 
and studies, including appropriate 
psychological testing for PTSD, should be 
accomplished.  The examiner should 
clearly report all psychiatric 
disorder(s) found to be present and offer 
an opinion as to whether it is at least 
as likely as not that such disorder(s) 
is/are related to the parachute incident 
during service.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD, is 
warranted.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review. 


The purpose of this remand is to assist the veteran and to 
clarify matters of medical complexity.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this matter. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



